Citation Nr: 1600875	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include as due to the Veteran's service-connected shoulder disability.

3.  Entitlement to a disability evaluation in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 travel Board hearing.

A claim of service connection for a psychiatric disorder may encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the evidence includes multiple diagnoses of depression and an August 2015 statement from Dr. J.W. which indicates that the Veteran had depression due to chronic pain.  Thus, the Board has added the issue of entitlement to service connection for a psychiatric disorder other than PTSD above.

A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to a disability evaluation in excess of 20 percent for a left shoulder disability.  Because a February 2014 notice of disagreement placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Subsequent to the issuance of the most recent, February 2015, supplemental statement of the case, additional evidence has been added to the claims file which has not been reviewed by the RO.  In light of the decision below reopening the PTSD claim, however, the case need not be remanded solely for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

In the appealed January 2008 rating decision, the RO reopened the previously denied claim of service connection for posttraumatic stress disorder and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened issue of entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disorder other than PTSD, and entitlement to a disability evaluation in excess of 20 percent for a left arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for PTSD on the basis that the Veteran's claimed stressors were not verified; the Veteran did not appeal that decision or submit material evidence within the year following January 2005 notification of that decision.

2.  Evidence associated with the claims file since the January 2005 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied in a March 2004 rating decision, and then subsequently in a January 2005 RO rating decision.  At that time, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection for PTSD was denied based on the fact that the Veteran's claimed in-service stressors were not verified.

The Veteran did not appeal the January 2005 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file since the RO's January 2005 denial include additional treatment records, statements in support of the Veteran's claim to include greater detail regarding the claimed stressors, information from VA regarding the potential verification of the Veteran's stressors and the transcript of the Veteran's July 2015 Travel Board hearing in which the Veteran described his stressors as well as his current symptoms.

When considered with previous evidence of record, the Board finds the evidence added to the record since the January 2005 rating decision raise a reasonable possibility of substantiating the claim for service connection for PTSD.  Specifically, the new evidence speaks to the issue of verifying the Veteran's claimed stressors.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for PTSD is addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for a lumbar spine disability has been reopened and, to this extent only, the appeal is granted.

REMAND

The claims file demonstrates that several attempts have been made in order to verify the Veteran's claimed stressors for his PTSD claim.  However, the Board finds that further development is necessary.  

During the course of his appeal, the Veteran has cited three specific stressors which he attributed to his present claimed PTSD.  Specifically, the Veteran stated that, in Spring 1973, Sergeant W. C., the Veteran's squad leader, was injured when either he was hurt by an artillery simulator or when other soldiers purposely threw a grenade at his feet causing him to receive treatment in the hospital for close to four months before being discharged due to his injuries.  

The Veteran additionally stated that a fellow soldier referred to as M, possibly P.M., was found barely alive in the bushes and that he was hospitalized for months for injuries during the Fall of 1973. 

The Veteran further has asserted that Private B. was attacked in 1972 by another soldier with an entrenching tool and was hospitalized for his injuries.

Of note, the claims file includes a December 2007 negative finding regarding Private B. in morning reports.  Additionally, a May 2012 finding from the Defense Personnel Records Information Retrieval System (DPRIS) demonstrated that research into US Army historical records failed to demonstrate an injury to Private B. and W.C. in 1972 and 1973.  Significantly, it is unclear whether morning reports were considered in these findings and it does not appear that morning reports were researched regarding an injury to Sergeant M. as reported by the Veteran.  

In a January 2015 memorandum, the Joint Services Records Research Center (JSRRC) Coordinator stated that the information required to verify the stressful events described by the Veteran was insufficient to send to the JSRRC.  In so finding, the coordinator cited a January 2015 Personal Information Exchange System (PIES) response which noted that morning reports contained remarks on Veterans assigned to a unit, as opposed to unit activities and history following a request to search morning reports for an accident with an artillery simulator.  

The Board finds that the PIES response does not demonstrate that a thorough search of morning reports was conducted.  Instead, the JSRRC Coordinator interpreted a PIES finding that a search was requested incorrectly as a negative finding.  This was in error.  Morning reports pertaining to the incidents described by the Veteran should be sought.

Further, as the issue of entitlement to service connection for a psychiatric disability other than PTSD is now before the Board, considering the evidence of the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed in the introduction, the Veteran submitted a February 2014 NOD to the RO's October 2013 rating decision that granted service connection for a left shoulder disability.  To date, no SOC has been furnished for these issues, now initially rated as 10 percent disabling.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to an increased rating for the Veteran's service-connected left shoulder disability.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  The AOJ should contact the appropriate department, agency, or official to request a search of "Morning Reports" to attempt to verify the Veteran's alleged stressors upon which the diagnosis of PTSD was based.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional, who has not previously examined the Veteran, to determine if he suffers from PTSD as a result of a verified stressor, or from any other psychiatric disorder related to service.  The entire claims file must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present and a diagnosis of PTSD must be ruled in or excluded. 

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service or otherwise had its onset during service. 

The examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems during service and since service. 

In the alternative, the examiner should opine as to whether the Veteran's service-connected left shoulder disability either caused, or aggravated any identified psychiatric disability, and if so, the extent to which it (they) are aggravated.

The examination report must include a complete rationale for all opinions expressed.

4.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


